Citation Nr: 0108797	
Decision Date: 03/26/01    Archive Date: 04/03/01	

DOCKET NO.  99-22 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound of the base of the skull.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  

This is an appeal from a February 1999 rating determination 
by the Regional Office (RO) which denied entitlement to 
service connection for residuals of a shell fragment wound of 
the base of the veteran's skull.  


FINDINGS OF FACT

1.  The veteran served in Vietnam for a little more than 
13 months.  

2.  A statement from a fellow serviceman, a paramedic, [redacted] 
[redacted], presents detailed and credible evidence that the 
veteran received a shrapnel wound to the back of the head or 
neck area while in Vietnam.  

3.  The veteran currently has scars in the area of the neck 
and back of the head and a retained foreign body around C-1, 
which can be reasonably associated with the shrapnel wound 
received during service.  


CONCLUSION OF LAW

Service connection is in order for scars of the neck and back 
of the head and a retained foreign body at C-1 as it is 
probable that the wound which left those chronic residuals 
was incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that he incurred a shrapnel 
wound to the back of the head while serving in Vietnam.  He 
contends that the medic who treated him has provided a 
statement.  He contends that he has headaches, dizziness, 
scars, and a retained foreign body as the result of such 
wound.  

I.  Background

The service medical records, including the report of physical 
examination for separation from service, do not reflect the 
presence of a shell fragment wound to the base of the 
veteran's skull, or any residuals from a shell fragment wound 
to the base of the skull.  His DD-214 does not show that he 
received a Purple Heart. 

An initial claim for service connection for residuals of a 
shell fragment wound to the base of the skull was received 
from the veteran in October 1998.  On this claim, the veteran 
reported that he had been treated for a shrapnel wound to the 
back of his skull between March 1970 and May 1970 at the 24th 
Evacuation Hospital in Vietnam.  He also reported that [redacted] 
[redacted] knew the facts about his injury, and that he received 
treatment from Dr. Brown for shrapnel wounds to the back of 
his skull.  On a supporting statement, the veteran reported 
that he had been wounded in Vietnam in March 1970, and that 
he had been treated by a medic, [redacted].  He stated that 
he was then taken by helicopter to the 24th Evacuation 
Medical Hospital in Long Binh in Vietnam where the surgeons 
performed surgery to remove the shrapnel from his skull.  He 
indicated that he had been informed that one piece of 
shrapnel remained and could not be removed.  He stated that 
he experienced sharp and dull pain on an intermittent basis, 
difficulty concentrating, and dizziness since the injury.  He 
reported that Dr. Brown had taken X-rays in 1998 which showed 
that shrapnel was embedded in some tissue in the back of the 
skull.  He later submitted an X-ray study dated in October 
1998 purportedly reflecting a retained metal foreign body at 
the base of the skull.  

A VA physical examination in December 1998 reportedly showed 
no scars in the back of the skull.  A neurological 
examination for dizziness and headaches resulted in the 
diagnosis of headaches, possibly tension in nature and dizzy 
spells, possibly due to benign positional vertigo.  

In March 1999, [redacted] provided a detailed statement to 
the effect that he was a medic in Vietnam and that the 
veteran incurred a shrapnel wound to the back of the neck 
while standing a few feet away from him.  Mr. [redacted] indicated 
that he provided initial treatment, that the veteran was 
evacuated by helicopter, and that he was taken to the 24th 
Evacuation Hospital for treatment.  

Timothy N. Brown, M.D., reported in March 1999 that the 
veteran had experienced dizziness and the headaches.  Dr. 
Brown expressed the opinion that the veteran's shrapnel 
wounds incurred in service and the surgery for such wounds 
contributed to the symptoms of dizziness and headaches.  

On a VA examination in May 1999, physical examination for 
scars revealed a 6-millimeter by 3-millimeter wide scar in 
the midline posterior occipital area.  There was some 
tenderness at the scar site, and some adherence to the 
underlying structure.  There was no disfigurement or keloid 
formation.  There was no limitation of function with respect 
to the scar.  Lateral to the scar was a 4-by-4 dermal 
indurated papule that was minimally tender and was consistent 
with either a cyst, a foreign body, granuloma, or a retained 
shrapnel.  An X-ray of the cervical spine revealed small 
metallic fragments at the C-1 area, and small calcific 
density around the C-5-C-7 disc space.  The diagnosis was 
scar and possible retained shrapnel on the posterior 
occipital area.  

On a VA examination for various muscles, the veteran 
complained of pain and stiffness in the posterior aspect of 
his neck near the base of his skull, and occasional dizziness 
and headaches.  Physical examination showed two well-placed 
scars above the level of the patient's hairline posteriorly 
in the midline consistent with the superior aspect of the 
cervical spine and base of the skull.  These two scars were 
slightly tender.  They measured less than 1 centimeter in 
length each.  He had restricted neck extension of 
approximately 20 degrees.  There were significant complaints 
of pain with any additional attempt at neck extension and 
neck flexion.  The examiner expressed the opinion that it was 
likely that he had scarring of the cervical paraspinous 
musculature which could lead to the restricted range of 
motion and associated pain in the area.  

II.  Analysis

Service connection connotes many factors, but basically, 
these and other facts, as shown by the evidence, establishes 
that a particular injury or disease resulting in disability 
was incurred coincident with service or was aggravated 
therein.  38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

Satisfactory lay or other evidence that an injury or disease 
was incurred in or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 C.F.R. § 3.304.  

In this case, the service medical records are negative for 
any complaints, findings, or diagnoses showing that the 
veteran received a shell fragment wound to the skull, or that 
there were residuals of a shell fragment wound to the skull.  
His DD-214 does not show that he received a Purple Heart.  
However, the RO has indicated that the statement from [redacted] 
[redacted], a paramedic, presents detailed and credible evidence 
that the veteran received a shrapnel wound to the back of the 
head or neck area while in Vietnam.  The Board agrees.  The 
veteran was wounded in service.  The VA examinations in May 
1999 show well-healed scars above the level of the veteran's 
hairline, consistent with the superior aspect of the cervical 
spine and base of the skull.  The scars were slightly tender.  
In addition, X-rays of the cervical spine showed small 
metallic fragments seen in the spinous process of C-1.  

Since the Board recognizes that the veteran received a 
shrapnel wound to the base of the skull or back of his neck, 
the scars and the small metallic fragment seen on x-rays in 
the spinous process of C-1 may reasonably be viewed as 
residuals of the shell fragment wound received in service.  
Accordingly, service connection for the scars in the back of 
the veteran's head at the level of the veteran's hairline and 
the retained metal fragment at the C-1 should be considered 
of service origin and service connected.  Watson v. Brown, 
supra, 38 C.F.R. §§ 3.303, 3.304.  


ORDER

Entitlement to service connection for scars around the 
hairline at the back of the veteran's head and a retained 
metal fragment at C-1 is established.  To this extent, the 
benefit sought on appeal is granted.  


REMAND

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, in effect, amends the 
law relating to the duty to assist, and the need for notice 
to the veteran concerning searching for and obtaining 
records, substantiating claims, obtaining pertinent VA 
examinations, and completing an application for compensation 
benefits.  The law also eliminated the need to establish that 
a claim was well grounded.  The law applies to all claims 
pending on the date of enactment.  Pursuant to the VCAA, 
there is now an expanded duty to assist the veteran. 

In this case, the veteran mentioned that he had been 
evacuated to a hospital for treatment of the shell fragment 
wound he received in March 1970.  He and Mr. [redacted] identified 
the hospital as the 24th Evacuation Medical Hospital in Long 
Binh.  The RO has not requested a special search for these 
hospital records by date of treatment and name of the 
hospital.  Such special search would be a different search 
from a normal request for service medical records, as the 
records center does not associate such records with the 
records of an individual, but files them by date and name of 
the medical facility.

In addition, the Board, and the RO through the statement of 
the case sent to the veteran, has indicated the belief that 
the veteran did receive a shell fragment wound in March 1970.  
The VA examination in May 1999 seems to indicate that there 
may be some damage to the cervical musculature.  There also 
may be some relationship to any localized degenerative 
disease in the cervical spine at C-1 where there is a 
retained foreign body.  Another VA examination should be 
considered to evaluate whether there is any muscle damage and 
any arthritis associated with the shell fragment wound to the 
back of the skull received in service.  The VA examiner 
should be able to consider any additional service medical 
records obtained, or should consider the description offered 
by Mr. [redacted] as the best available evidence of initial injury 
if no further service medical records can be found.  

Accordingly, the case does present some additional need for 
assistance to the veteran.  The case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should contact the service 
department and request a special search 
for hospital clinical records of the 
veteran's treatment at the 24th 
Evacuation Medical Hospital in Long Binh, 
Vietnam, in March 1970.  Procedures for 
the search for such records by date of 
treatment and name of the hospital should 
be followed. 

2.  The RO should contact Dr. Brown and 
request copies of all records pertaining 
to treatment of the veteran, including 
treatment for headaches and dizziness.  

3.  The veteran should be afforded an 
examination(s) by qualified medical 
personnel to determine the nature and 
extent of all residual disability 
attributable to the shell fragment wound 
to the base of the skull.  All indicated 
special studies should be conducted.  The 
examiner(s) should review the veteran's 
claims file, including any additional 
service medical records received, and the 
statement from Mr. [redacted].  If no further 
service medical records are received, the 
examiner(s) should consider Mr. [redacted] 
description of the veteran's wound in 
service as the best available evidence 
available of the initial injury, and base 
the analysis of probable injury on that 
description.  The examiner(s) should 
express an opinion concerning whether 
there is any additional disability that 
may be etiologically related to the shell 
fragment wound.  Specifically, the 
examiner(s) should express an opinion 
concerning (1) whether the veteran's 
headaches and dizziness are etiologically 
related to the veteran's shell fragment 
wound received in service, (2) whether 
any localized degenerative arthritis 
around C-1, if present, is etiologically 
related to the veteran's shell fragment 
wound received in service, and (3) 
whether there is any damage to the 
cervical musculature as the result of the 
shell fragment wound, identifying which 
muscle group, or groups, have been 
affected.  

4.  After these actions have been 
accomplished, the RO should review 
whether there is any further disability 
associated with the shell fragment wound 
to the base of the skull that was 
received in service.  The RO should 
determine whether there has been any 
muscle damage to the cervical 
musculature, identifying which muscle 
groups have been affected, whether there 
is any localized arthritis associated 
with the retained foreign body at C-1, 
and whether it is at lease as likely as 
not that the veteran's complaints of 
headaches and dizziness can be recognized 
as residual to the shell fragment wound 
received in service.  

If there is a denial of any of the remaining claims, the case 
should be processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data, and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




